Citation Nr: 1301215	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-13 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for bilateral foot pain.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for recurrent upper respiratory infections.

7.  Entitlement to service connection for sleep loss.

8.  Entitlement to service connection for a skin disability, characterized as dermatitis.

9.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from November 2005 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the issues listed on the title page of this decision, the Veteran, through his representative, asserted in a November 2012 informal hearing presentation, that there are other issues in appellate status, namely, a service connection claim for pseudofolliculitis barbae and a right ankle disorder, as well as initial increased ratings for human immunodeficiency virus (HIV) and an adjustment disorder with depressed mood.  In light of this argument, the Board will explain the procedural history in this case.  

In the February 2009 rating decision, the RO granted service connection for an adjustment disorder with depressed mood, and HIV; denied service connection for migraine headaches, pseudofolliculitis barbae, right ankle disability, right hip disability, right knee disability, sinus disability, sleep loss, bilateral shin splints, bilateral foot pain, chronic upper respiratory infections, dermatitis, and left knee disability; and also denied entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities.  
  
In April 2009, the Veteran expressed disagreement as to all of the denials of service connection and as to the ratings assigned for his adjustment disorder with depressed mood and HIV.  In September 2009, the RO issued a statement of the case (SOC) as to all of the issues.

Also in September 2009, the RO granted service connection for right and left knee disabilities.  This represents a complete grant of the benefits sought with respect to the Veteran's right and left knee claims.  The knee claims are no longer in appellate status.

In April 2010, the Veteran submitted a statement indicating that he was writing to "appeal your decision on my claim and would like you to reopen my case."  See Statement dated April 14, 2010 and received on April 19, 2010.  In his statement, the Veteran did not identify any specific issues or disabilities.  

In May 2010, the Veteran the Veteran submitted a statement indicating that he disagreed with the denial of service connection for his right hip disorder, shin splints, right ankle disorder, bilateral feet, sinus condition, upper respiratory infections, sleep loss, dermatitis, pseudofolliculitis barbae, migraines, and anxiety disorder.  In a May 2010 Report of General Information, it was noted that the Veteran wanted a higher rating for his adjustment disorder and HIV.  He also submitted a VA Form 9 (substantive appeal) in June 2010 indicating that he wanted to appeal all of the issues listed in the statement of the case.  

Then, the RO, in June 2010 correspondence, informed the Veteran that the VA Form 9 received on June 2010 was untimely, as it was not received within 60 days of the September 2009 SOC or the remainder of the one-year period from the date of the unfavorable February 2009 rating decision, which was sent on March 2, 2009. 

However, it was later learned that the RO had to re-send the September 2009 SOC to the Veteran on February 25, 2010, because the first one sent was returned as undeliverable.  See September 2010 deferred rating decision.  As a result, the RO accepted the statement received from the Veteran on April 19, 2010, in lieu of a substantive appeal.  As noted above, in that statement the Veteran indicated that he would like to appeal the decision on his claim.  He did not, however, identify the issues he intended to appeal.  (The Board points out that the statements received in May 2010 and the VA Form 9 received in June 2010 were not received within 60 days of the re-sent SOC, and in any event, as noted below, the Veteran submitted an additional VA Form 9 which clarified his intentions.)

Therefore, at that point, the Veteran had perfected an appeal, but the issues he wished to pursue remained unclear.  See Informal Conference Report, dated September 10, 2010.  The case was sent to the Veteran's representative for clarification.  See Deferred Rating Decision, dated September 13, 2010.  In September 2010, to clarify his intentions, the Veteran submitted an additional VA Form 9.  On that form, the Veteran checked Box 9 B, limiting his appeal to the issues he listed on that form; those issues are the same issues that are shown on the title page of this decision.  Indeed, in Evans, the Court noted that the issues on appeal could be limited if the appellant's intent to do so was clear on the record.  Evans v. Shinseki, 25 Vet. App. 7 (2011).   Here, the Veteran's intention to limit his appeal was clear when he submitted the September 2010 VA Form 9.

Accordingly, an appeal regarding the issues of entitlement to service connection for pseudofolliculitis barbae and an ankle disability, and to increased ratings for an adjustment disorder with depressed mood and HIV were not perfected.  See 38 C.F.R. § 20.200 (2012) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal). 

The issue of entitlement to earlier effective date for the grant of service connection for an adjustment disorder with depressed mood has been raised in the November 2012 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claims on appeal to the AOJ for additional development and to ensure due process to the Veteran.

Initially, it appears that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  The AOJ, in January 2011, undertook a SSA data inquiry using the Veteran's name and social security number and that inquiry showed that he was awarded SSA benefits for disability beginning in May 2008, with payment beginning in April 2009.  There is no indication that the AOJ has attempted to obtain the Veteran's complete SSA file.  A remand is therefore necessary to obtain any SSA determination and records associated with the determination.  Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Service connection is currently in effect for an adjustment disorder with depressed mood.   Additionally, the Veteran has filed a service connection claim for anxiety.  Service records dated in 2007 and 2008 show treatment for a generalized anxiety disorder.   However, the RO denied the service connection claim for anxiety in February 2009 because there was apparently no post-service evidence of an anxiety disorder.  Nonetheless, recent VA psychiatric notes dated in May 2012 show treatment for a primary diagnosis (Axis I) of an anxiety disorder, not otherwise specified (NOS).  In light of this current diagnosis, in addition to the in-service psychiatric treatment specifically for anxiety, the Board finds that a remand is warranted to determine the etiology of any currently diagnosed psychiatric disability not already service-connected.   

Service treatment records dated in 2007 and 2008 also show a diagnosis of secondary insomnia due to stress.  Moreover, the Board observes that the May 2012 VA psychiatric notes also show a current complaint of sleep difficulty.  In light of the in-service diagnosis of insomnia and the current complaints, a VA examination is necessary to determine whether the Veteran has a primary diagnosis of a sleep impairment that is related to service.

The Board finds further that a VA dermatologic examination is warranted to determine the etiology of any currently diagnosed skin disability.  During the August 2009 VA examination, the Veteran was diagnosed with a fungal infection of the bilateral toenails.  The Board notes further that the Veteran was treated in service for various skin disabilities, to include contact dermatitis, in-growing toenails, dermatophytosis, and tinea cruris.  Thus, the nature and etiology of any currently diagnosed skin disability must be determined by a VA examiner.

With regard to the service connection claim for headaches, the service records show treatment for headaches, to include migraines.  Post-service, during the August 2009 VA examination, tension headaches were diagnosed.  The RO however denied the claim, finding that tension headaches are not considered chronic disabilities.  Nevertheless, the Board finds that, and as alluded to by the Veteran's representative in the informal hearing presentation, an opinion as to the nature (acute versus chronic) of the Veteran's headaches requires medical expertise.  The August 2009 VA examination report did not address the etiology of the Veteran's headaches.  As such, on remand, a VA examination is necessary.

In addition to the headaches shown in service, upper respiratory infections are also shown on the Veteran's 2007 and 2008 service treatment records.  During the post-service August 2009 VA examination, the Veteran told the examiner that he felt his  upper respiratory infections, headaches, as well as sinus problems are interrelated, in that one causes the other.  However, at the time of the August 2009 VA examination, the Veteran did not have any upper respiratory or sinus symptoms.  In any event, given the in-service treatment for upper respiratory infections, the Board finds that a VA examination is necessary to determine whether the Veteran has a chronic respiratory disability and/or sinus condition that had its onset during service, or is otherwise related to service.    

Records printed in January 2011 indicate that the Veteran may have received treatment at a DoD military treatment facility subsequent to his separation from service.  These records should be obtained on remand, as well as any recent VA treatment records.  Finally, the Veteran should be sent a VCAA letter that addresses the matter of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter that addresses the matter of secondary service connection.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since May 2012.

3.  Contact the SSA, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions. 

4.  Make arrangements to obtain the Veteran's complete DoD treatment records, dated since October 2008.  See Records printed by VA on January 5, 2011.

5.  Thereafter, schedule the Veteran for a VA respiratory examination in conjunction with his service connection claims for upper respiratory and sinus disabilities.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted. 

The examiner is asked to address the following: 

a.  Indicate any chronic respiratory and/or  sinus disability currently shown.  

b.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory/sinus disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  Reconcile any opinion with all evidence of record, to include the service treatment records.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for psychological testing and a VA psychiatric examination in connection with his service connection claim for anxiety and a sleep disorder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a DSM-IV diagnosis.  

The examiner should consider the entire record, including psychological test results, examine the Veteran, and address the following:

a.  Identify all of the Veteran's psychiatric disabilities in accordance with DSM-IV.  In particular, specify whether the Veteran has primary diagnoses of an anxiety disorder and sleep impairment, or whether they are considered symptoms of the already service-connected adjustment disorder with depressed mood.  

b.  For any currently diagnosed psychiatric disability and/or sleep disorder (other than adjustment disorder with depressed mood) determine whether it, at least as likely as not (50 percent or greater probability), had its clinical onset during active service; is related to any in-service disease, event, or injury; or alternatively, is proximately due to, or the result of, or aggravated by, a service-connected disability.  An opinion should be provided for each identified psychiatric disability.  

Reconcile any opinion with all evidence of record, to include the service treatment records.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA dermatologic examination in conjunction with his service connection claim for a skin disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted. 

The examiner is asked to address the following:

a.  Indicate any chronic skin disability currently shown, to include dermatitis and any fungal infection of the bilateral toenails.

b.  For any diagnosed skin disability, provide an opinion as to whether it, at least as likely as not (50 percent or greater probability), had its clinical onset during active service; is related to any in-service disease, event, or injury; or alternatively, is proximately due to, or the result of, or aggravated by, a service-connected disability.  

Reconcile any opinion with all evidence of record, to include the service treatment records.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA neurologic examination in conjunction with his service connection claim for headaches.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted. 

The examiner is asked to address the following:

a.  Indicate any headache disability currently shown, to include tension and/or migraine headaches.  Also indicate whether the tension headaches diagnosed in August 2009 are chronic in nature.

b.  For any currently diagnosed headache disability, provide an opinion as to whether it, at least as likely as not (50 percent or greater probability), had its clinical onset during active service; is related to any in-service disease, event, or injury; or alternatively, is proximately due to, or the result of, or aggravated by, a service-connected disability.  

Reconcile any opinion with all evidence of record, to include the service treatment records.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered. 

8.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



